Exhibit B NATIONAL LAMPOON, INC. TRANSMITTAL LETTER This Offer expires at 9:00 p.m. Pacific Time on August 6, 2008 unless the Offer is extended. INSTRUCTIONS TO TRANSMITTAL LETTER 1.DEFINED TERMS.All terms used in this transmittal letter but not defined have the meaning ascribed to them in the Offer, dated July 17, 2008.Unless the context requires otherwise, references in this transmittal letter to “National Lampoon,” “we,” “us,” “our,” and “ours” mean National Lampoon, Inc. and its subsidiaries. 2.EXPIRATION DATE.The Offer expires at 9:00 p.m. Pacific Time on August 6, 2008, unless the Offer is extended. 3.EXERCISE OF WARRANT(S).If you intend to exercise your Warrant(s) in accordance with the Offer, you must sign this transmittal letter and send us your Warrant Agreements(s) and good funds in the amount of the Exercise Price.You are not required to exercise any of your Warrant(s).If you hold a Warrant granted in conjunction with your purchase of the Series B Convertible Preferred Stock and a Warrant granted in conjunction with your purchase of the Series C Convertible Preferred Stock, you are not required to exercise both Warrants. 4.DELIVERY OF TRANSMITTAL LETTER.A signed copy of this transmittal letter, together with your Warrant Agreement(s) and good funds in the amount of the Exercise
